DETAILED ACTION
This Office Action is in response to the communication filed on 06/02/2022. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed on 06/02/2022 have been fully considered.
In response to Applicant's arguments on page 8 of Remarks that "Quite surprisingly, the Office Action rejects claims 13-20 as being indefinite. Specifically, the Office Action alleges that the recitation of "the electronic device" in the body of claim 13 is indefinite because "an electronic device" is recited in the preamble and it is unclear whether "the electronic device" refers to that electronic device or another electronic device. Applicant respectfully disagrees and traverses the rejection…applying the well-established, long-standing, and axiomatic law concerning antecedent basis, there is no indefiniteness in claim 13. This is true because there is only one electronic device set forth in the claim. It is introduced as "an electronic device" and is later referred to as "the electronic device." There is no question whatsoever to what "the electronic device" refers because there is only one "an electronic device" set forth in the claim. The electronic device is referred to consistently, is introduced with the article "an" and referred to thereafter with the article "the," and there is no other "electronic device" present in the claim to which "the electronic device" can refer", Examiner respectfully disagrees. It is unclear why Applicant argued that there is only one electronic device and no other electronic device recited in claim 13. As also stated in Examiner's previous Office action, claim 13 recites more than one "electronic device" (see line 1 and line 18 of the now amended claim 13). Therefore, it is unclear whether "the electronic device" (for example, recited in the last 4 lines of claim 13) refers to "electronic derive" recited in line 1 of claim 13, "electronic derive" recited in line 18 of claim 13, or some other electronic device. 
In response to Applicant's arguments on page 9 of Remarks that "The Office Action next rejects claim 18 as being indefinite for reciting "authenticating" and "authentication," alleging "it is unclear whether "the authentication" as recited in line 7 refers to one or the other. Again, Applicant respectfully disagrees and traverses the rejection…Line two recites a method step, namely, performing the step of authenticating an authorized user of the electronic device using one or more sensors. Line five then introduces a result that either happens or does not, namely, authentication of the user. The line does not recite authenticating, or "the authenticating." To the contrary, it introduces a new term…The new term is "when authentication of the authorized user occurs"", Examiner respectfully disagrees. To further clarify, as also indicated in Remarks by Applicant that "when authentication of the authorized user occurs" (recited in lines 4-5 of claim 18) is a new term, that is, the "authentication of the authorized user" in "when authentication of the authorized user occurs" can be interpreted as not referring to the "authenticating…an authorized user" (recited in line 2 of claim 18). In other words, the "authentication of the authorized user" (line 5) can happen/occur at a different time than the authenticating of the authorized user in line 2 and can be a separate authentication of the authorized user. Thus, it is unclear whether the limitation "the authentication of the authorized user" as recited in line 7 of claim 18 refers to the authentication of the authorized user in line 2 of claim 18, the authentication of the authorized user in line 5 of claim 18, or some other authentication of the authorized user, it is therefore unclear whether the "establishing" step ("establishing, with a geofence manager, a geofence about the location in response to the authentication of the authorized user" in lines 6-7) is performed in response to the authentication of the authorized user performed in line 2, in response to the authentication of the authorized user in line 5, or in response to some other authentication of the authorized user. Further clarification is needed. For example, according to Remarks, it appears Applicant would like the limitation "the authentication of the authorized user" in line 7 to refer to the authentication of the authorized user in line 5, if this is indeed the case, re-phrasing the limitations such as "determining, with a location detector, a location of the electronic device when a particular authentication of the authorized user occurs; establishing, with a geofence manager, a geofence about the location in response to the particular authentication of the authorized user;" would overcome the 112(b) rejection. 
In response to Applicant's arguments on pages 9-10 regarding the 112(b) rejection of claim 20, Examiner respectfully disagrees. Note that the reauthentication of the authorize user in line 5 of claim 20 can occur at a different time than the reauthentication of the authorize user in claim 18, the reauthenticate in line 5 can be a separate reauthentication of the authorized user, and thus, it is unclear which of them "the reauthentication of the authorized user" in lines 5-6 of claim 20 refers to. Also, although line 5 recites "to reauthenticate" (and not the word reauthentication), it doesn't mean that the term cannot be referred to as "the reauthentication" later in the claim. Therefore, further clarification is needed. To help advance prosecution, Examiner suggests amending the limitation "upon failing to reauthenticate the authorize user" to read "upon the reauthentication of the authorize user fails".
In response to Applicant's arguments on pages 10-12 of Remarks regarding the rejections of claims 13-16 under U.S.C. 101, Examiner respectfully disagrees. Examiner first would like to point out that the claims have been rejected under U.S.C. 101 because the claims do not include at least one hardware element in the bodies as clearly indicated in the previous Office action, the claims have been rejected under U.S.C. 101 NOT because the claimed invention is directed to an abstract idea without significantly more. It is unclear why Applicant responded to the rejections by arguing how the claims are not directed to an abstract idea without significantly more. In addition, Applicant indicated that the claimed "one or more sensors" are physical sensors. However, the claims do not limit these sensors to be physical sensors only. Thus, under the broadest reasonable interpretation, the "one or more sensors" as recited in claim 13 can be interpreted as, for example, virtual sensor, which is software. However, re-phrasing the limitation such as "one or more physical sensors" or "one or more hardware sensors" would render the claimed subject matter statutory, and therefore overcome the 101 rejections. 
In response to Applicant's arguments on pages 12-15 of Remarks that West does not teach the establishment of a geofence, Examiner respectfully disagrees. Applicant indicated on page 13 of Remarks that "the Office Action alleges paragraph [0041] teaches the two-factor establishment of the geofence…Applicant respectfully disagrees. West's paragraph [0041] is set forth here for reference:" but Applicant then cited [0040] and argued how paragraph [0040] of West (which Examiner didn't rely on to teach the limitation) does not teach the establishment of the geofence. Specifically, Applicant argued that: "West's paragraph [0041] is set forth here for reference: [0040] The location-based authentication manager 301 is configured to interact with the location authenticator 302 to decide on a level of authentication to perform against a user of the mobile device based on a current geographical location for the mobile device when the user attempts to access a network resource. All this speaks of is a level of authentication that is a function of a geographical location. If a user is in one geography, one level of location will be used. If in another, a different level of authentication. In short, this paragraph only speaks of how the user is authenticated. It says nothing about the establishment of a geofence." Applicant's arguments about how the cited reference does not teach the establishment of the geofence are all based on [0040] which is confusing because, again, Examiner has not cited [0040] to teach the limitation. It should also be noted that, as explained above, it is unclear what "the authentication of the authorized user" in the establishing step refers to, further clarification is needed. In addition, in response to Applicant's arguments on pages 13-15 of Remarks that West does not teach a normal mode of operation occurring where three simultaneous conditions occur, Examiner again respectfully disagrees. Examiner notes that the claim does not require the three conditions to occur simultaneously, if Applicant wishes to claim such feature, the claim should be amended accordingly, because the feature has not been captured by the claim. Considering the current claim language, and using the broadest reasonable interpretation, each of the three conditions can occur independently, separately, or alone. West teaches in [0021] and [0023] of a normal mode of operation occurring where the device remains within the geofence. Moreover, in response to Applicant's arguments on pages 15-19 of Remarks that the cited references do not teach a location determination, and geofence establishment in response to the cessation of physical contact between the authorized user and the electronic device in claim 1, Examiner respectfully disagrees. To further clarify, Hall teaches in e.g. [0046]-[0050], when the user takes the user's mobile device (e.g. computing device 102) away from their laptop (e.g. personal item 104), for example, the user left the laptop in an area while carrying the mobile device ("a cessation of physical contact between an authorized user of the electronic device and the electronic device"), the location of the laptop/personal item is determined (the area where the laptop/personal item was left), and in response to this, a geofence is set around the area. Thus, at least Hall teaches a location determination, and geofence establishment in response to the cessation of physical contact between the authorized user and the electronic device in claim 1. 
In response to Applicant's arguments on pages 19-20 of Remarks regarding claims 13, 15, and 17, Examiner respectfully disagrees, because as explained above, at least Hall teaches geofence establishment occurring in response to the cessation of physical contact between an authorized user and the electronic device. Additionally, in response to Applicant's arguments on pages 20-22 of Remarks regarding the remaining dependent claims, Examiner respectfully disagrees for at least the reasons presented above. The remaining dependent claims are not patentable because the base claims from which they depend are not in condition for allowance. 
Examiner also would like to point out that the inventive concept has not been well captured by the claims, further clarification is needed to fully capture the invention features.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites "the electronic device," in last four lines, however it is unclear whether "the electronic device" refers to "electronic derive" recited in line 1 of claim 13, "electronic derive" recited in line 18 of claim 13, or some other electronic device. Claims 14-17 also have similar issue. For the purpose of examination, "the electronic device" has been interpreted as referring to any electronic device.
It is unclear whether "the authentication" as recited in line 7 of claim 18 refers to "authenticating" recited in line 2 of claim 18, "authentication" recited in line 5 of claim 18, or some other authentication. Thus, it is unclear whether the limitation "the authentication of the authorized user" as recited in line 7 of claim 18 refers to the authentication of the authorized user in line 2 of claim 18, the authentication of the authorized user in line 5 of claim 18, or some other authentication of the authorized user. For the purpose of examination, "the authentication" has been interpreted as referring to any authentication.
It is unclear whether "the reauthentication" as recited in last line of claim 20 refers to "reauthentication" recited in claim 18, "reauthenticate" recited in line 5 of claim 20, or some other reauthentication. For the purpose of examination, "the reauthentication" has been interpreted as referring to any reauthentication.
Dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 2106(I). Claim 13 recites one or more sensors, a location detector, a geofence manager, one or more processors, claim 14 recites one or more motion detectors, and claim 15 recites a user interface which can all be software (note that the specification does not limit these elements to be hardware only, also a processor can be software according to the Computer Desktop Encyclopedia which states "(2) May refer to software" and a sensor can be a virtual sensor which is software). Thus, the claimed invention is directed to non-statutory subject matter. Dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380).
Claim 1, Hall teaches: 
A method in an electronic device, the method comprising:
detecting, with one or more sensors, a cessation of physical contact between an authorized user of the electronic device and the electronic device; (e.g. [0046], when wireless communications between computing device 102 and personal item 104 are disrupted and lost indicating that personal item 104 is no longer in proximity of computing device 102 [0047], the wireless communications may have a predetermined distance set by the user or associated with the type of wireless communications being used (e.g., Bluetooth™, Zigbee™, WiFi Direct™, etc.) such that when computing device 102 and personal item 104 are separated by more than the predetermined distance, the wireless communications are disrupted and lost)
determining, with a location detector, a location of the electronic device when the cessation of physical contact occurs; (e.g. [0048], determine a last known location of personal item 104. Such a determination may be made by…determining a location of computing device 102 at the time when computing device 102 was no longer in communication with personal item 106 and determining this location to be a location of personal item 106)
establishing, with a geofence manager, a geofence about the location in response to the cessation of physical contact between the authorized user of the electronic device and the electronic device; (e.g. [0049] If the user brings their laptop to the employee lounge 214, and then accidentally leaves it there, as the user leaves the micro PoR of employee lounge 214 and alert 600 may be displayed reminding the user to remember the laptop [0050] The user may set a reminder 604 for the alert to repeat after the user leaves the location…the location may correspond to the macro PoR in which the current micro PoR is in. For example, reminder 604 may allow the user to receive another reminder if the user leaves macro PoR 200, such that if the wireless communications between the mobile device and the laptop are still not present when the mobile device determines that the user is no longer in macro PoR 200, alert 600 will again be presented to the user. Reminder 604 may allow the user to set a geofence around the current area, such that alert 600 will be presented to the user if the mobile device is determined to be outside of the geofence. The geofence may have a radius set by the user, or may be a predetermined radius)
Hall teaches operating, by one or more processors operable with the geofence manager, the electronic device (see above) and does not appear to explicitly teach but Murchison teaches: 
in a normal mode of operation while the electronic device remains within the geofence; and in an enhanced security mode of operation when the electronic device exits the geofence. (e.g. col. 3 ll. 12-17, 25-28, mobile device 110 may include an activator 112, a data collector 114, and/or a notification manager 116. In an emergency situation, activator 112 may be configured to activate a panic mode on mobile device 15 110. Activator 112 may initiate the panic mode in response to different triggers in various embodiments…The panic mode may also be activated based on…exiting a defined geofence, for example if mobile device 110 leaves an area in which the device was expected to remain; col. 4 ll. 17-23 when the panic mode on mobile device 110 is activated, data collector 114 may collect situational and location-based data…data collector 114 may record an audio segment via a microphone on mobile device 110 and capture one or more photographs (images) and/or video via the camera(s) on mobile device 110)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Murchison into the invention of Hall, and the motivation for such an implementation would be for the purpose of ensuring reliability in providing emergency alerts and tracking data to appropriate parties (Murchison col. 2 ll. 61-64).
Claim 13, this claim is directed to a device containing similar limitations as recited in claim 1 and is rejected using the same rationale to combine the references.
Claim 15, Hall-Murchison teaches a user interface receiving user input defining a default radius of the geofence. (e.g. Hall [0050])
Claim 17, Hall-Murchison teaches an audio output device, the one or more processors causing the audio output device to emit an audible alarm when the electronic device is operating in the enhanced security mode of operation. (e.g. Murchison col. 9 ll. 27-31) Same motivation as presented in claim 1 would apply.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) further in view of Massey et al. (US 2016/0232790).
Claim 2, Hall-Murchison teaches detecting, with one or more motion sensors, a stationary state of the electronic device (e.g.  Hall [0049]; Murchison col. 4 ll. 40-55), the establishing the geofence about the location (see above) and does not appear to explicitly teach but Massey teaches establishing a geofence about a location occurs only when one or more motion sensor detect a stationary state. (e.g. [0096]-[0097])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Massey into the invention of Hall-Murchison, and the motivation for such an implementation would be for the purpose of allowing a system to automatically change behavior when a user's device is within an geographic area (Massey [0094]-[0095]).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) in view of Massey et al. (US 2016/0232790) further in view of West (US 2014/0031011).
Claim 3, Hall-Murchison-Massey teaches the enhanced security mode of operation and the authorized user of the electronic device (see above) and does not appear to explicitly teach but West teaches requiring reauthorization of an authorized user of a electronic device. (e.g. [0021], [0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by West into the invention of Hall-Murchison-Massey, and the motivation for such an implementation would be for the purpose of providing additional security and a mobile device location aware authentication mechanism (West [0005]).
Claim 5, Hall-Murchison-Massey teaches the enhanced security mode of operation and the normal mode of operation (see above) and does not appear to explicitly teach but West teaches increasing a number of authorized user identification factors required to return to a normal mode of operation. (e.g. [0021], [0024]) Same motivation as presented in claim 3 would apply.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) in view of Massey et al. (US 2016/0232790) further in view of Chiou et al. (US 2016/0007156).
Claim 4, Hall-Murchison-Massey teaches the enhanced security mode of operation and the electronic device (see above) and does not appear to explicitly teach but Chiou teaches disabling one or more features of an electronic device. (e.g. [0031], [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Chiou into the invention of Hall-Murchison-Massey, and the motivation for such an implementation would be for the purpose of saving device battery power and providing a more energy-efficient method for geofence controls (Chiou [0005]).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) in view of Massey et al. (US 2016/0232790) further in view of Brandes et al. (US 2020/0162899).
Claim 6, Hall-Murchison-Massey teaches the enhanced security mode of operation maintaining operation of one or more input devices of the electronic device (e.g. Murchison col. 4 ll. 14-23, ll. 40-55) and does not appear to explicitly teach but Brandes teaches disabling user interface output devices of the electronic device. (e.g. [0011], [0016], [0108], [0127])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Brandes into the invention of Hall-Murchison-Massey, and the motivation for such an implementation would be for the purpose of managing and controlling features on a user device (Brandes [0011]).
Claim 7, Hall-Murchison-Massey-Brandes teaches emulating, with the user interface output devices of the electronic device, a powered OFF state of the electronic device. (e.g. Brandes [0011], [0016], [0108], [0127]) Same motivation as presented in claim 6 would apply.  
Claim 8, Hall-Murchison-Massey-Brandes teaches comprising monitoring, with the one or more input devices, one or more inputs from an environment of the electronic device. (e.g. Murchison col. 4 ll. 14-23, ll. 40-55) Same motivation as presented in claim 1 would apply.  
Claim 9, Hall-Murchison-Massey-Brandes teaches transmitting, across a network with a wireless communication circuit, data representations of the one or more inputs to a remote electronic device. (e.g. Murchison col. 5 ll. 17-26) Same motivation as presented in claim 1 would apply.  
Claim 10, Hall-Murchison-Massey-Brandes teaches transmitting, across a network with a wireless communication circuit, a notification that the electronic device has exited the geofence. (e.g. Murchison col. 3 ll. 25-28, 52-54) Same motivation as presented in claim 1 would apply.  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) further in view of Gamberini (US 2016/0261424).
Claim 11, Hall-Murchison teaches detecting, with the one or more sensors while the electronic device remains within the geofence, a recurrence of the physical contact between the authorized user of the electronic device and the electronic device (e.g. Hall [0049]-[0050]), the geofence manager, the geofence about the location (see above) and does not appear to explicitly teach but Gamberini teaches terminating a geofence in response to recurrence of physical contact between a user of an electronic device and the electronic device. (e.g. [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Gamberini into the invention of Hall-Murchison, and the motivation for such an implementation would be for the purpose of allowing a user to set a device to no longer be considered for geofencing (Gamberini [0053]).
Claim 12, Hall-Murchison-Gamberini teaches detecting, with the one or more processors and the one or more sensors, the location being an unrecognized location, further comprising reducing, with the geofence manager, a radius of the geofence in response to identifying the location as the unrecognized location. (e.g. Hall [0048]-[0050])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) further in view of Czarnecky et al. (US 2020/0341107).
Claim 14, Hall-Murchison teaches one or more motion detectors, the one or more processors causing the geofence manager when the one or more motion detectors detect motion of the electronic device from the location while in the normal mode of operation (e.g. Hall [0024], [0048]; Murchison col. 3 ll. 25-46, 45-55) and does not appear to explicitly teach but Czarnecky teaches causing a geofence manager to move a geofence with an electronic device from a location. (e.g. [0022]-[0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Czarnecky into the invention of Hall-Murchison, and the motivation for such an implementation would be for the purpose of tracking the location and movement of valuable assets and facilitating improved battery life on tracking devices (Czarnecky [0002]-[0004]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2014/0266698) in view of Murchison (US 9,706,380) further in view of Sheshadri et al. (US 2013/0099977).
Claim 16, Hall-Murchison teaches the one or more processors causing the geofence manager to one of expand the default radius or reduce the default radius (e.g. Murchison [0050]) and does not appear to explicitly teach but Sheshadri teaches one of expand a default radius or reduce the default radius as a function of whether a location matches one or more predefined criteria. (e.g. [0019], [0021]-[0022], [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Sheshadri into the invention of Hall-Murchison, and the motivation for such an implementation would be for the purpose of temporarily altering a geofence in response to a breach event and allowing unnecessary breach reports to be reduced (Sheshadri [0019]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 2014/0031011) in view of Czarnecky et al. (US 2020/0341107).
Claim 19, West teaches detecting, with one or more motion sensors, motion of the electronic device while in the normal mode of operation (e.g. [0016], [0021], [0023]) and does not appear to explicitly teach but Czarnecky teaches causing a geofence to move in accordance with a motion of an electronic device. (e.g. [0022]-[0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Czarnecky into the invention of West, and the motivation for such an implementation would be for the purpose of tracking the location and movement of valuable assets and facilitating improved battery life on tracking devices (Czarnecky [0002]-[0004]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over West (US 2014/0031011) in view of Czarnecky et al. (US 2020/0341107) further in view of Vincent et al. (US 2018/0247036).
Claim 20, West-Czarnecky teaches requiring the reauthentication of the authorized user, and causing, by the one or more processors, the electronic device to enter an enhanced security mode of operation upon failing to reauthenticate the authorize user after requiring the reauthentication of the authorized user (see claims 18-19) and does not appear to explicitly teach but Vincent teaches requiring an reauthentication of an authorized user upon detecting a cessation of motion of an electronic device. (e.g. [0099], [0109])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Vincent into the invention of West-Czarnecky, and the motivation for such an implementation would be for the purpose of providing a trusted device that provides a secure way of establishing communication with a target device and yet requires a reduced level of on-going user action to establish those communications (Vincent [0004]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US 2014/0031011).
Claim 18, West teaches: 
A method in an electronic device, the method comprising:
authenticating, with one or more sensors, an authorized user of the electronic device and the electronic device; determining, with a location detector, a location of the electronic device when authentication of the authorized user occurs; (e.g. [0012], the location-based authentication manager registers a mobile device for location-based authentication services [0016], the location-based authentication manager automatically acquires the geographical location of the mobile device from an existing geographical location detected for the mobile device during registration)
establishing, with a geofence manager, a geofence about the location in response to the authentication of the authorized user; (e.g. [0041], the location-based authentication manager 301 is further configured to pre-register the mobile device and the user along with one or more pre-defined geographical locations (geofences) for the mobile device)
operating, by one or more processors operable with the geofence manager, the electronic device in a normal mode of operation while each of the following occurs: the electronic device remains within the geofence; and the electronic device remains in an unlocked mode of operation; and the electronic device remains in physical contact with the authorized user; and (e.g. [0021], the location-based authentication manager defines the authentication policy as actions to take when the mobile device is within a predefined range of the registered geographical location for the mobile device; and other actions are also defined in the authentication policy to take when the mobile device is outside the predefined range from the registered geographical location. These actions can include a type of authentication or types of authentication to perform along with specific authentication information to use or request to complete the type or types of authentication being performed [0023], the location-based authentication manager defines the actions as automatic authentication performed on behalf of the user and the mobile device with respect to the secure network resource when the mobile device is within the predefined range of the registered geographical location (within the geofence))
requiring reauthentication of the authorized user when any one or more of the following occur: the electronic device exits the geofence; or the electronic device enters a locked mode of operation; or the physical contact of the electronic device with the authorized user ceases. (e.g. [0021], the location-based authentication manager defines the authentication policy as actions to take when the mobile device is within a predefined range of the registered geographical location for the mobile device; and other actions are also defined in the authentication policy to take when the mobile device is outside the predefined range from the registered geographical location. These actions can include a type of authentication or types of authentication to perform along with specific authentication information to use or request to complete the type or types of authentication being performed [0024], the location-based authentication manager defines the other actions as multi-factor authentication that the user is requested to perform with the mobile device is outside the predefined range of the registered geographical location (outside the geofence))
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436